EXECUTION COPY

EXHIBIT (10.6)

     This is an AMENDMENT AGREEMENT, dated as of April 6, 2009 (this “Amendment
Agreement”), under the Exchange Agreement, dated as of April 3, 2009 (the
“Exchange Agreement”), by and between J.P. Morgan Securities Inc. (the
“Noteholder”) and Albany International Corp. (the “Company” and together with
the Noteholder, the “Parties”). Capitalized terms used but not otherwise defined
herein shall have the meaning assigned to them in the Exchange Agreement.

WHEREAS, the Parties entered into the Exchange Agreement pursuant to which the
Noteholder agreed to exchange a fixed amount of $93,984,000 in aggregate
principal amount of the Company’s 2.25% Convertible Senior Notes due 2026 (the
“Convertible Notes”) for (i) an equivalent amount of the Company’s 2.25% Senior
Notes due 2026 plus (ii) the Cash Payment (as defined in the Exchange Agreement)
per Convertible Note; and

WHEREAS, the Parties have agreed to make certain amendments to the terms and
conditions of the Exchange Agreement to reflect that the Noteholder and the
Company shall exchange an amount up to $93,984,000 in aggregate principal amount
of the Convertible Notes owned by the Noteholder on the Closing Date and certain
other changes

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

1.      Agreement. The Noteholder and the Company agree to exchange all but not
less than all of the Convertible Notes held by the Noteholder on the Closing
Date, subject to the terms and conditions in the Exchange Agreement.   2.     
Amendments. The Exchange Agreement is hereby amended such that:     2.1.     
each reference to “$93,984,000” shall read “up to $93,984,000”; and     2.2.   
  the reference to “April 8, 2009” in Section 7.1 (Termination) shall read
“April 9, 2009”.   3.      Miscellaneous.     3.1.      Effectiveness. The
provisions of this Amendment Agreement shall become effective as of the date
when this Amendment Agreement shall have been duly executed and delivered by
each of the Parties.     3.2.      Effect of the Amendment. This Amendment
Agreement supplements and amends the Exchange Agreement and shall be a part, and
subject to all the terms, thereof. Except as expressly supplemented or amended
hereby, the Exchange Agreement shall continue in full force and effect.    
3.3.      References to the Agreement. All references in the Exchange Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import referring to
the Exchange Agreement, and all references in each other document executed or
delivered in  

--------------------------------------------------------------------------------



     connection therewith to “the Exchange Agreement,” “thereunder,” “thereof”
or words of like import referring to the Exchange Agreement, shall be deemed a
reference to the Exchange Agreement as amended hereby.     3.4.      Governing
Law. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York. The Parties waive any right to trial by jury in
any action, proceeding or counterclaim arising out of or relating to this
Amendment Agreement or any transaction related hereto to the fullest extent
permitted by applicable law.     3.5.      Effect of Headings. The section
headings herein are for convenience only and shall not affect the construction
hereof.     3.6.      Counterparts. The Parties may sign any number of copies of
this Amendment Agreement. Each signed copy shall be an original, but all of them
shall represent the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment Agreement by electronic or facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement.

[Remainder of page intentionally left blank]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment
Agreement on the date first written above.

  ALBANY INTERNATIONAL CORP.       By: /s/ Michael C.
Nahl                                       Name: MICHAEL C. NAHL          Title:
EXECUTIVE VP & CEO       J.P. MORGAN SECURITIES INC.       By: /s/ Michael
O’Donovan_________          Name: MICHAEL O’DONOVAN          Title: MANAGING
DIRECTOR

Amendment to Exchange Agreement
Signature Page

--------------------------------------------------------------------------------